


110 HR 5577 IH: Chemical Facility Anti-Terrorism Act of

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5577
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2008
			Mr. Thompson of
			 Mississippi (for himself, Ms.
			 Jackson-Lee of Texas, Mr.
			 Markey, Ms. Loretta Sanchez of
			 California, Mr. Dicks,
			 Ms. Harman,
			 Mr. DeFazio,
			 Mrs. Lowey,
			 Ms. Norton,
			 Ms. Zoe Lofgren of California,
			 Mrs. Christensen,
			 Mr. Etheridge,
			 Mr. Langevin,
			 Mr. Cuellar,
			 Mr. Carney,
			 Ms. Clarke,
			 Mr. Al Green of Texas,
			 Mr. Perlmutter, and
			 Mr. Pascrell) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to extend,
		  modify, and recodify the authority of the Secretary of Homeland Security to
		  enhance security and protect against acts of terrorism against chemical
		  facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Chemical Facility Anti-Terrorism Act
			 of 2008.
		2.Findings and
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)The Nation’s chemical sector represents a
			 target that terrorists could exploit to cause consequences, including death,
			 injury, or serious adverse effects to human health, the environment, critical
			 infrastructure, national security, the national economy, and public
			 welfare.
				(2)Chemical
			 facilities that pose such potential consequences and that are vulnerable to
			 terrorist attacks must be protected.
				(3)The Secretary of
			 Homeland Security has statutory authority pursuant to section 550 of the
			 Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295)
			 to regulate the security practices at chemical facilities that are at
			 significant risk of being terrorist targets.
				(4)The Secretary of
			 Homeland Security issued interim final regulations called the Chemical Facility
			 Anti-Terrorism Standards (hereinafter referred to in this section as
			 CFATS), which became effective on June 8, 2007.
				(5)Such regulations,
			 which are in the process of being implemented by the Secretary, largely address
			 the concerns of Congress with respect to chemical facility security.
				(6)However, under
			 current law, the statutory authority of the Secretary of Homeland Security to
			 regulate security practices at chemical facilities and the CFATS regulations
			 will sunset in October of 2009.
				(b)PurposeThe purpose of this Act is to give
			 permanent status to the CFATS regulations and to provide additional
			 Congressional guidance for the future implementation of such
			 regulations.
			3.Sense of
			 Congress
			(a)Sense of
			 Congress with respect to CFATS regulationsIt is the sense of Congress that—
				(1)the Secretary of Homeland Security should
			 develop and administer all requirements of this Act to extend and modify the
			 regulations called the Chemical Facility Anti-Terrorism Standards (hereinafter
			 referred to in this section as CFATS), as in effect on the date
			 of the enactment of this Act; and
				(2)in carrying out
			 this Act, the Secretary should use such rules, regulations, or tools developed
			 for purposes of the CFATS regulations as the Secretary determines are
			 appropriate, including the list of chemicals of concern under Appendix A and
			 the Top Screen tool used to determine which facilities are covered facilities
			 under such regulations.
				(b)Sense of
			 Congress with respect to chemical securityIt is the sense of
			 Congress that—
				(1)the Secretary of Homeland Security should
			 take a holistic approach to securing sources of chemicals against a terrorist
			 attack, which should not only secure the physical facilities at which hazardous
			 chemicals are stored or manufactured, but should also secure the supply chain
			 of such chemicals; and
				(2)in keeping with
			 the direction that Congress has previously issued to the Secretary to address
			 various aspects of the supply of hazardous chemicals, the Secretary should
			 expediently exercise the Secretary’s existing authority to ensure that by
			 focusing on chemicals at fixed-site facilities, risk is not transferred to
			 other potential sources of such chemicals.
				4.Extension,
			 modification, and recodification of authority of Secretary of Homeland Security
			 to regulate security practices at chemical facilities
			(a)In
			 GeneralThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is amended by adding at the end the following new title:
				
					XXIRegulation of
				Security Practices at Chemical Facilities
						2101.DefinitionsIn this title, the following definitions
				apply:
							(1)The term chemical facility
				means any facility—
								(A)at which a
				chemical is or may be used, stored, manufactured, processed or distributed;
				and
								(B)for which the
				Secretary requires the owner or operator of the chemical facility to submit
				information pursuant to section 2102(b)(2).
								(2)The term
				chemical facility security performance standard means a
				risk-based standard established by the Secretary to ensure or enhance the
				security of a chemical facility against a chemical facility terrorist incident
				that is designed to address—
								(A)restricting the
				area perimeter;
								(B)securing site
				assets;
								(C)screening and
				controlling access to the facility and to restricted areas within the facility
				by screening or inspecting individuals and vehicles as they enter,
				including—
									(i)measures to deter
				the unauthorized introduction of dangerous substances and devices that may
				facilitate a chemical facility terrorist incident or actions having serious
				negative consequences for the population surrounding the chemical facility;
				and
									(ii)measures
				implementing a regularly updated identification system that checks the
				identification of chemical facility personnel and other persons seeking access
				to the chemical facility and that discourages abuse through established
				disciplinary measures;
									(D)methods to deter,
				detect, and delay a chemical facility terrorist incident, creating sufficient
				time between detection of a chemical facility terrorist incident and the point
				at which the chemical facility terrorist incident becomes successful, including
				measures to—
									(i)deter vehicles
				from penetrating the chemical facility perimeter, gaining unauthorized access
				to restricted areas, or otherwise presenting a hazard to potentially critical
				targets;
									(ii)deter chemical
				facility terrorist incidents through visible, professional, well-maintained
				security measures and systems, including security personnel, detection systems,
				barriers and barricades, and hardened or reduced value targets;
									(iii)detect chemical
				facility terrorist incidents at early stages through counter surveillance,
				frustration of opportunity to observe potential targets, surveillance and
				sensing systems, and barriers and barricades; and
									(iv)delay a chemical
				facility terrorist incident for a sufficient period of time so as to allow
				appropriate response through on-site security response, barriers and
				barricades, hardened targets, and well-coordinated response planning;
									(E)securing and
				monitoring the shipping, receipt, and storage of a substance of concern for the
				chemical facility;
								(F)deterring theft or
				diversion of a substance of concern;
								(G)deterring insider
				sabotage;
								(H)deterring cyber
				sabotage, including by preventing unauthorized onsite or remote access to
				critical process controls, including supervisory control and data acquisition
				systems, distributed control systems, process control systems, industrial
				control systems, critical business systems, and other sensitive computerized
				systems;
								(I)developing an
				emergency plan to respond to chemical facility terrorist incidents with the
				guidance of the Secretary that includes, as appropriate, an early warning
				system for local emergency response providers and the community surrounding the
				facility, and exercising such plan internally and with the assistance of local
				law enforcement officials and emergency response providers to enhance the
				collective response to terrorism;
								(J)maintaining
				effective monitoring, communications, and warning systems, including—
									(i)measures designed
				to ensure that security systems and equipment are in good working order and
				inspected, tested, calibrated, and otherwise maintained;
									(ii)measures designed
				to regularly test security systems, note deficiencies, correct for detected
				deficiencies, and record results so that they are available for inspection by
				the Department; and
									(iii)measures to
				allow the chemical facility to promptly identify and respond to security system
				and equipment failures or malfunctions;
									(K)ensuring mandatory
				annual security training, exercises, and drills of chemical facility
				personnel;
								(L)performing
				personnel surety for individuals with access to restricted areas or critical
				assets by conducting appropriate background checks and ensuring appropriate
				credentials for unescorted visitors and chemical facility personnel, including
				permanent and part-time personnel, temporary personnel, and contract personnel,
				including—
									(i)measures designed
				to verify and validate identity;
									(ii)measures designed
				to check criminal history;
									(iii)measures
				designed to verify and validate legal authorization to work; and
									(iv)measures designed
				to identify people with terrorist ties;
									(M)escalating the
				level of protective measures for periods of elevated threat;
								(N)specific threats,
				vulnerabilities, or risks identified by the Secretary for that chemical
				facility;
								(O)reporting of
				significant security incidents to the Department and to appropriate local law
				enforcement officials;
								(P)identifying,
				investigating, reporting, and maintaining records of significant security
				incidents and suspicious activities in or near the site;
								(Q)establishing one
				or more officials and an organization responsible for security and for
				compliance with these standards;
								(R)maintaining
				appropriate records relating to the security of the facility;
								(S)assessing, as
				appropriate, or utilizing methods to reduce the consequences of a terrorist
				attack; or
								(T)any additional
				security performance standards the Secretary may specify.
								(3)The term
				chemical facility terrorist incident means an act or attempted
				act of terrorism committed at, near, or against a chemical facility,
				including—
								(A)the release of a
				substance of concern from a chemical facility into the surrounding area as a
				consequence of an act of terrorism;
								(B)the obtaining of a
				substance of concern by any person for the purpose of using the substance at a
				location other than the chemical facility in furtherance of an act of
				terrorism; or
								(C)the sabotage of a
				chemical facility or a substance of concern at a chemical facility in
				furtherance of an act of terrorism.
								(4)The term
				employee representative means a representative of the certified
				or recognized bargaining agent engaged in a collective bargaining relationship
				with a private or public owner or operator of a chemical facility.
							(5)The term
				covered individual means a permanent, temporary, full-time, or
				part-time employee of a covered chemical facility or an employee of an entity
				with which the covered chemical facility has entered into a contract who is
				performing responsibilities at the facility pursuant to the contract.
							(6)The term
				covered chemical facility means a chemical facility that the
				Secretary assigns to a risk-based tier under section 2102(c) that is required
				to submit a security vulnerability assessment and site security plan under
				section 2103.
							(7)The term
				environment has the meaning given the term in section 101 of the
				Comprehensive Environmental Response Compensation and Liability Act of 1980 (42
				U.S.C. 9601).
							(8)The term
				owner or operator of a chemical facility means any of the
				following:
								(A)The person who
				owns a chemical facility.
								(B)The person who
				leases such a facility.
								(C)The person who
				operates such a facility.
								(9)The term
				release has the meaning given the term in section 101 of the
				Comprehensive Environmental Response Compensation and Liability Act of 1980 (42
				U.S.C. 9601).
							(10)The term
				substance of concern means a chemical substance in quantity and
				form that is designated by the Secretary under section 2102(a) as a chemical
				substance that poses a risk of being used in furtherance of a chemical facility
				terrorist incident.
							(11)The term
				method to reduce the consequences of a terrorist attack
				includes—
								(A)input
				substitution;
								(B)catalyst or
				carrier substitution;
								(C)process redesign
				(including reuse or recycling of a substance of concern);
								(D)product
				reformulation;
								(E)procedure
				simplification;
								(F)technology
				modification;
								(G)use of less
				hazardous substances or benign substances;
								(H)use of smaller
				quantities of substances of concern;
								(I)reduction of
				hazardous pressures or temperatures;
								(J)reduction of the
				possibility and potential consequences of equipment failure and human
				error;
								(K)improvement of
				inventory control and chemical use efficiency; and
								(L)reduction or
				elimination of the storage, transportation, handling, disposal, and discharge
				of substances of concern.
								2102.Risk-based
				designation and ranking of chemical facilities
							(a)Substances of
				Concern
								(1)Designation by
				the secretaryThe Secretary may designate any chemical substance
				as a substance of concern and establish and revise the threshold quantity for a
				substance of concern.
								(2)Matters for
				considerationIn designating a chemical substance or establishing
				or adjusting the threshold quantity for a chemical substance under paragraph
				(1), the Secretary shall consider the potential extent of death, injury, and
				serious adverse effects to human health, the environment, critical
				infrastructure, national security, the national economy, and public welfare
				that would result from a chemical facility terrorist incident.
								(b)List of covered
				Chemical Facilities
								(1)Criteria for
				list of facilitiesThe
				Secretary shall maintain a list of covered chemical facilities that the
				Secretary determines are of sufficient security risk for inclusion on the list
				based on the following criteria:
									(A)The potential
				threat or likelihood that the chemical facility will be the target of a
				chemical facility terrorist incident.
									(B)The potential
				extent and likelihood of death, injury, or serious adverse effects to human
				health, the environment, critical infrastructure, national security, the
				national economy, and public welfare that could result from a chemical facility
				terrorist incident.
									(C)The proximity of
				the chemical facility to population centers.
									(2)Submission of
				informationThe Secretary may require the submission of
				information with respect to the quantities of substances of concern that are
				used, stored, manufactured, processed, or distributed by any chemical facility
				to determine whether to designate a chemical facility as a covered chemical
				facility for purposes of this title.
								(c)Assignment of
				Chemical Facilities to Risk-Based Tiers
								(1)AssignmentThe
				Secretary shall assign each covered chemical facility to one of at least four
				risk-based tiers established by the Secretary.
								(2)Provision of
				informationThe Secretary may
				request, and the owner or operator of a covered chemical facility shall
				provide, any additional information beyond any information required to be
				submitted under subsection (b)(2) that is needed for the Secretary to assign
				the chemical facility to the appropriate tier under paragraph (1).
								(3)High-risk
				chemical facilitiesAt least one of the tiers established by the
				Secretary for the assignment of chemical facilities under this subsection shall
				be a tier designated for high-risk chemical facilities.
								(4)Authority to
				reviewThe Secretary shall periodically review the criteria under
				subsection (b)(1) and may, at any time, determine whether a chemical facility
				is a covered chemical facility or is no longer a covered chemical facility or
				change the tier assignment under paragraph (1) of any covered chemical
				facility.
								(5)NotificationNot
				later than 60 days after the date on which the Secretary determines that a
				chemical facility is a covered chemical facility or is no longer a covered
				chemical facility or changes the tier assignment under paragraph (1) of a
				covered chemical facility, the Secretary shall notify the owner or operator of
				that chemical facility of that determination or change together with the reason
				for the determination or change.
								2103.Security
				vulnerability assessments and site security plans
							(a)Security
				vulnerability assessment and site security plan required for covered chemical
				facilities
								(1)Requirement for
				security vulnerability assessment and site security planThe
				Secretary shall—
									(A)establish
				standards, protocols, and procedures for security vulnerability assessments and
				site security plans to be required for covered chemical facilities;
									(B)provide to the
				owner or operator of each covered chemical facility—
										(i)the number of
				individuals at risk of death, injury, or severe adverse effects to human health
				as a result of a worst case chemical facility terrorist incident at the covered
				chemical facility;
										(ii)information
				related to the criticality of the covered chemical facility for purposes of
				assessing the degree to which the facility is critical to the economy or
				national security of the United States;
										(iii)the proximity or
				interrelationship of the covered chemical facility to other critical
				infrastructure, including any utility or infrastructure (including
				transportation) upon which the chemical facility relies to operate safely and
				securely; and
										(iv)recommended best
				practices for securing chemical facilities;
										(C)require the owner
				or operator of each such covered chemical facility to—
										(i)conduct an assessment of the vulnerability
				of the covered chemical facility to a chemical facility terrorist
				incident;
										(ii)prepare and
				implement a site security plan for that covered chemical facility that
				addresses the security vulnerability assessment and the risk-based chemical
				security performance standards under subsection (c); and
										(iii)include
				appropriate supervisory and non-supervisory employees of the covered chemical
				facility, and any employee representatives, as appropriate, in developing the
				security vulnerability assessment and site security plan required under this
				clause; and
										(D)set deadlines for
				the completion of security vulnerability assessments and site security
				plans.
									(2)CriteriaThe
				Secretary shall ensure that the requirements under paragraph (1)—
									(A)are
				risk-based;
									(B)are
				performance-based; and
									(C)take into
				consideration—
										(i)the cost and
				technical feasibility of compliance by a covered chemical facility with the
				requirements under this title;
										(ii)the different
				quantities and forms of substances of concern stored, used, and handled at
				covered chemical facilities; and
										(iii)the criteria
				under section 2102(a)(2).
										(b)Minimum
				Requirements for High-Risk Chemical Facilities
								(1)Requirements for
				security vulnerability assessmentsIn the case of a covered
				chemical facility assigned to a high-risk tier under section 2102(c)(3), the
				Secretary shall require that the security vulnerability assessment required
				under this section for that chemical facility include each of the
				following:
									(A)The identification
				of any hazard that could result from a chemical facility terrorist incident at
				the facility.
									(B)Any vulnerability
				of the chemical facility with respect to—
										(i)physical
				security;
										(ii)programmable
				electronic devices, computers, computer or communications networks, Supervisory
				Control and Data Acquisition systems, Process Control Systems, or other
				automated systems used by the chemical facility;
										(iii)alarms, cameras,
				and other protection systems;
										(iv)communication
				systems;
										(v)insider threats;
				and
										(vi)the structural
				integrity of equipment for storage, handling, and other purposes.
										(C)Consideration of
				information relating to threats relevant to the chemical facility that is
				provided by the Secretary in accordance with paragraph (3).
									(D)Such other
				information as the Secretary determines is appropriate.
									(2)Requirements for
				site security plansIn the case of a covered chemical facility
				assigned to a high-risk tier under section 2102(c)(3), the Secretary shall
				require that the site security plan required under this section for that
				chemical facility include each of the following:
									(A)A description of
				security measures selected by the facility that—
										(i)address the
				vulnerabilities of the facility identified in the security vulnerability
				assessment; and
										(ii)meet the risk-based
				chemical facility security performance standards established by the
				Secretary.
										(B)A plan and schedule
				for periodic drills and exercises to be conducted at the chemical facility the
				development and execution of which includes participation by appropriate
				supervisory and non-supervisory facility employees and any employee
				representatives, local law enforcement agencies, and emergency response
				providers.
									(C)Equipment, plans,
				and procedures to be implemented or used by or at the chemical facility in the
				event of a chemical facility terrorist incident that affects the facility,
				including site evacuation, release mitigation, and containment plans.
									(D)An identification
				of any steps taken to coordinate with State, local, and tribal law enforcement
				agencies, emergency response providers, the Department and other Federal
				agencies, and Federal officials on security measures and plans for the
				collective response to a chemical facility terrorist incident.
									(E)A specification of
				the security officer who will be the point of contact for incident management
				purposes and for Federal, State, local, and tribal law enforcement and
				emergency response providers.
									(F)A description of
				enhanced security measures to be used during periods of time when the Secretary
				determines that heightened terrorist threat conditions exist.
									(G)An assessment and,
				as appropriate, a plan to implement methods to reduce the consequences of a
				terrorist attack.
									(3)Provision of
				threat-related information
									(A)Responsibilities
				of the SecretaryThe Secretary shall provide in a timely manner,
				to the maximum extent practicable under applicable authority and in the
				interests of national security, to an owner, operator, or security officer of a
				chemical facility assigned to the high-risk tier under section 2102(c)(3), or
				another appropriate person, threat information that is relevant to that
				chemical facility, including an assessment of the most likely method that could
				be used by terrorists to exploit any vulnerabilities of the chemical facility
				and the likelihood of the success of such method.
									(B)Responsibilities
				of owner or operatorThe Secretary shall require the owner or
				operator of a covered chemical facility to provide in a timely manner to the
				Secretary a full report on any intentional, attempted, or accidental
				penetration of the physical security or cyber security of the covered chemical
				facility.
									(4)Red team
				exercisesThe Secretary shall conduct red team exercises at
				chemical facilities selected by the Secretary that have been assigned to a
				high-risk tier under section 2102(c)(3). The Secretary shall ensure that each
				such facility shall undergo a red team exercise during the six-year period that
				begins on the effective date of the regulations prescribed to carry out this
				title. The exercises required under this paragraph shall be—
									(A)conducted after
				informing the owner or operator and any employee representative of the selected
				chemical facility and receiving positive confirmation from such owner or
				operator and employee representative, if any;
									(B)designed to
				identify at the selected chemical facility—
										(i)any
				vulnerabilities of the chemical facility;
										(ii)possible methods
				of a chemical facility terrorist incident at that facility; and
										(iii)any weaknesses
				in the security plan of the chemical facility; and
										(C)conducted so as
				not to compromise the security or safety of the chemical facility during the
				exercises.
									(5)Provision of
				technical guidanceThe Secretary shall provide, upon request,
				assistance and guidance to a covered chemical facility conducting a security
				vulnerability assessment or site security plan required under this
				section.
								(c)Risk-based
				chemical security performance standards
								(1)In
				generalThe Secretary shall establish risk-based chemical
				security performance standards for the site security plans required to be
				prepared by covered chemical facilities. The standards shall—
									(A)require separate
				and increasingly stringent risk-based chemical security performance standards
				for site security plans as the level of risk associated with the tier
				increases; and
									(B)permit each covered chemical facility
				submitting a site security plan to select a combination of security measures
				that satisfy the risk-based chemical security performance standards established
				by the Secretary under this subsection.
									(2)CriteriaIn establishing the risk-based chemical
				security performance standards under paragraph (1), the Secretary shall
				consider the criteria under subsection (a)(2).
								(3)GuidanceThe Secretary shall provide guidance to
				each covered chemical facility regarding the types of security performance
				measures that, if applied, could satisfy the requirements under this section,
				including measures using methods to reduce the consequences of a terrorist
				attack that, if applied, could result in the Secretary removing the facility
				from the list or assigning the facility to a lower risk tier.
								(d)Co-Located
				Chemical FacilitiesThe Secretary shall allow the owner or
				operator of two or more chemical facilities that are located geographically
				close to each other or otherwise co-located to develop and implement
				coordinated security vulnerability assessments and site security plans, at the
				discretion of the owner or operator of the chemical facilities.
							(e)Alternate
				security programs Satisfying Requirements for security vulnerability Assessment
				and site security plan
								(1)Determination by
				the SecretaryIn response to
				a request by an owner or operator of a covered chemical facility, or at the
				discretion of the Secretary, the Secretary may accept an alternative security
				program that the Secretary determines meets all or part of the requirements of
				this section and that provides for an equivalent level of security to the level
				of security provided for by the requirements of this title.
								(2)Use of alternate
				security programs
									(A)Use by
				individual chemical facilitiesUpon review and written
				determination by the Secretary under paragraph (1) that the alternate security
				program of a covered chemical facility subject to the requirements of this
				section satisfies some or all of the requirements of this section, the chemical
				facility may use that alternate security program.
									(B)Use by classes
				of chemical facilitiesAt the discretion of the Secretary, the
				Secretary may identify a class or category of covered chemical facilities
				subject to the requirements of this section that may use an alternate security
				program recognized under this section in order to comply with all or part of
				the requirements of this section.
									(3)Partial
				recognitionIf the Secretary finds that an alternate security
				program satisfies only part of the requirements of this section, the Secretary
				may allow a covered chemical facility subject to the requirements of this
				section to comply with that alternate security program for purposes of that
				requirement, but shall require the covered chemical facility to submit any
				additional information required to satisfy the requirements of this section not
				met by that alternate security program.
								(4)NotificationIf
				the Secretary does not approve an alternate security program for which a
				petition is submitted under paragraph (1), the Secretary shall provide to the
				person submitting a petition under paragraph (1) written notification that
				includes an explanation of the reasons why the approval was not made.
								(5)Review
				requiredNothing in this subsection shall relieve the Secretary
				of the obligation—
									(A)to review a
				security vulnerability assessment and site security plan submitted by a covered
				chemical facility under this section; and
									(B)to approve or
				disapprove each such assessment or plan on an individual basis.
									(f)Other
				Authorities
								(1)Other provisions
				of lawA covered chemical
				facility that is required to prepare a security vulnerability assessment or
				site security plan or to submit or develop other relevant documents under
				chapter 701 of title 46, United States Code, the Federal Water Pollution
				Control Act (33 U.S.C. 1251 et seq.), or section 1433 of the Safe Drinking
				Water Act (42 U.S.C. 300i–2) shall submit such plan or documents to the
				Secretary. The Secretary shall determine the extent to which actions taken by
				such a chemical facility pursuant to another provision of law fulfill the
				requirements of this section and may require such a chemical facility to
				complete any additional action required by this section. The Secretary shall
				work with the heads of the other Federal departments and agencies with
				authority with respect to such a covered chemical facility to ensure that
				requirements under other provisions of law and the requirements under this
				title are non-duplicative and non-contradictory.
								(2)Coordination of
				storage licensing or permitting requirementIn the case of any
				storage required to be licensed or permitted under chapter 40 of title 18,
				United States Code, the Secretary shall prescribe the rules and regulations for
				the implementation of this section with the concurrence of the Attorney General
				and avoid unnecessary duplication of regulatory requirements.
								(g)Role of
				employees
								(1)Description of
				role requiredAs appropriate,
				security vulnerability assessments or site security plans required under this
				section should describe the roles or responsibilities that chemical facility
				employees are expected to perform to deter or respond to a chemical facility
				terrorist incident.
								(2)Training for
				employeesThe owner or
				operator of a covered facility required to submit a site security plan under
				this section shall annually provide each employee of the facility with a
				minimum of 8 hours of training. Such training shall include—
									(A)an identification
				and discussion of substances of concern that pose a risk to the workforce,
				emergency response providers, and the community;
									(B)a discussion of
				the prevention, preparedness, and response plan for the facility, including
				off-site consequence impacts;
									(C)an identification
				of opportunities to reduce or eliminate the vulnerability of the facility to a
				terrorist incident through the use of methods to reduce the consequences of a
				terrorist attack; and
									(D)a discussion and
				practice of appropriate emergency response procedures.
									2104.Record
				keeping; site inspections
							(a)Record
				KeepingThe Secretary shall require each covered chemical
				facility required to submit a security vulnerability assessment or site
				security plan under section 2103 to maintain a current copy of the assessment
				and the plan at the chemical facility.
							(b)Right of
				EntryFor purposes of carrying out this title, the Secretary (or
				a designee of the Secretary) shall have, at a reasonable time and on
				presentation of credentials, a right of entry to, on, or through any property
				of a covered chemical facility or any property on which any record required to
				be maintained under this section is located.
							(c)Inspections and
				Verifications
								(1)In
				generalThe Secretary shall, at such time and place as the
				Secretary determines to be reasonable and appropriate, conduct or require the
				conduct of chemical facility security inspections and verifications and may, by
				regulation, authorize third-party inspections and verifications by persons
				trained and certified by the Secretary for that purpose.
								(2)RequirementsTo
				ensure and evaluate compliance with this title, including any regulations or
				requirements adopted by the Secretary in furtherance of the purposes of this
				title, in conducting or requiring an inspection or verification under paragraph
				(1), the Secretary shall—
									(A)consult with
				owners, operators, and supervisory and non-supervisory employees of the covered
				chemical facility, and any employee representatives, as appropriate; and
									(B)provide an
				opportunity to such owners, operators, employees, and employee representatives
				to be present during the inspection or verification for the purpose of
				providing assistance when and where it is appropriate.
									(d)Requests for
				Records
								(1)In
				generalIn carrying out this title, the Secretary (or a designee
				of the Secretary) may require the submission of or, on presentation of
				credentials, may at reasonable times obtain access to and copy any
				documentation necessary for—
									(A)reviewing or
				analyzing a security vulnerability assessment or site security plan submitted
				under section 2103; or
									(B)implementing such
				a site security plan.
									(2)Proper handling
				of recordsIn accessing or copying any documentation under
				paragraph (1), the Secretary (or a designee of the Secretary) shall ensure that
				the documentation is handled and secured appropriately.
								(e)Provision of
				records to employee representativesIf a covered chemical facility required to
				submit a security vulnerability assessment or site security plan submitted
				under section 2103 has an employee representative, the owner or operator of the
				facility shall provide the employee representative with a copy of any security
				vulnerability assessment or site security plan submitted. The employee
				representative shall ensure that any such assessment or plan provided to the
				representative is handled and secured appropriately in accordance with section
				2108.
							(f)ComplianceIf
				the Secretary determines that an owner or operator of a covered chemical
				facility required to submit a security vulnerability assessment or site
				security plan under section 2103 fails to maintain, produce, or allow access to
				records or to the property of the covered chemical facility as required by this
				section, the Secretary shall issue an order requiring compliance with this
				section.
							2105.Enforcement
							(a)Submission of
				Information
								(1)Initial
				submissionThe Secretary shall establish specific deadlines for
				the submission to the Secretary of the security vulnerability assessments and
				site security plans required under this title. The Secretary may establish
				different submission requirements for the different tiers of chemical
				facilities under section 2102(c).
								(2)Major changes
				requirementThe Secretary shall establish specific deadlines and
				requirements for the submission by a covered chemical facility of information
				describing—
									(A)any change in the
				use by the covered chemical facility of more than a threshold amount of any
				substance of concern that could affect the requirements of the chemical
				facility under this title; and
									(B)any significant
				change in a security vulnerability assessment or site security plan submitted
				by the covered chemical facility.
									(3)Periodic Review
				by Chemical Facility RequiredThe Secretary shall require the
				owner or operator of a covered chemical facility required to submit a security
				vulnerability assessment or site security plan under this section to
				periodically submit to the Secretary a review of the adequacy of the security
				vulnerability assessment or site security plan that includes a description of
				any changes made to the security vulnerability assessment or site security
				plan.
								(b)Review of Site
				security Plan
								(1)Deadline for
				reviewNot later than 180 days after the date on which the
				Secretary receives a security vulnerability assessment or site security plan
				under this title, the Secretary shall review and approve or disapprove such
				assessment or plan.
								(2)DisapprovalThe
				Secretary shall disapprove a security vulnerability assessment or site security
				plan if the Secretary determines that—
									(A)the security
				vulnerability assessment or site security plan does not comply with the
				requirements under section 2103; or
									(B)in the case of a
				site security plan, the plan or the implementation of the plan is insufficient
				to address any vulnerabilities identified in a security vulnerability
				assessment of the covered chemical facility or associated oversight actions
				taken under section 2103 or section 2104, including a red team exercise.
									(3)Provision of
				notification of disapprovalIf the Secretary disapproves the
				security vulnerability assessment or site security plan submitted by a covered
				chemical facility under this title or the implementation of a site security
				plan by such a chemical facility, the Secretary shall—
									(A)provide the owner
				or operator of the covered chemical facility a written notification of the
				disapproval, that—
										(i)includes a clear
				explanation of deficiencies in the assessment, plan, or implementation of the
				plan; and
										(ii)requires the
				owner or operator of the covered chemical facility to revise the assessment or
				plan to address any deficiencies and, by such date as the Secretary determines
				is appropriate, to submit to the Secretary the revised assessment or
				plan;
										(B)provide guidance
				to assist the owner or operator of the covered chemical facility in addressing
				such deficiency;
									(C)in the case of a
				covered chemical facility for which the owner or operator of the facility does
				not address such deficiencies by such date as the Secretary determines to be
				appropriate, issue an order requiring the owner or operator to correct
				specified deficiencies by a specified date; and
									(D)in the case of a
				covered chemical facility assigned to a high-risk tier under section
				2102(c)(3), upon the request of the owner or operator of the facility, consult
				with the owner or operator to identify appropriate steps to be taken by the
				owner or operator to address the deficiencies identified by the
				Secretary.
									(4)Order to cease
				operationsIf the Secretary
				determines that the owner or operator of a chemical facility assigned to a
				high-risk tier under section 2102(c)(3) continues to be in noncompliance after
				an order for compliance is issued under paragraph (3), the Secretary may issue
				an order to the owner or operator to cease operations at the facility until the
				owner or operator complies with the order issued under paragraph (3).
				Notwithstanding the preceding sentence, the Secretary may not issue an order to
				cease operations under this paragraph to the owner or operator of a drinking
				water or wastewater facility unless the Secretary determines that continued
				operation of the facility represents a clear and present danger to homeland
				security.
								(c)Reporting
				Process
								(1)EstablishmentThe
				Secretary shall establish, and provide information to the public regarding a
				process by which any person may submit a report to the Secretary regarding
				problems, deficiencies, or vulnerabilities at a covered chemical facility
				associated with the risk of a chemical facility terrorist incident.
								(2)ConfidentialityThe
				Secretary shall keep confidential the identity of a person that submits a
				report under paragraph (1) and any such report shall be treated as protected
				information under section 2108(f) to the extent that it does not consist of
				publicly available information.
								(3)Acknowledgment
				of receiptIf a report submitted under paragraph (1) identifies
				the person submitting the report, the Secretary shall respond promptly to such
				person to acknowledge receipt of the report.
								(4)Steps to address
				problemsThe Secretary shall review and consider the information
				provided in any report submitted under paragraph (1) and shall take appropriate
				steps under this title to address any problem, deficiency, or vulnerability
				identified in the report.
								(d)Retaliation
				prohibited
								(1)ProhibitionNo
				owner or operator of a chemical facility, profit or not-for-profit corporation,
				association, or any contractor, subcontractor or agent thereof, or a Federal,
				State, local, or tribal government agency may discharge any employee or
				otherwise discriminate against any employee with respect to his compensation,
				terms, conditions, security clearance or other access to classified or
				sensitive information, or other privileges of employment because the employee
				(or any person acting pursuant to a request of the employee)—
									(A)notified the
				Secretary, the owner or operator of a chemical facility, or the employee’s
				employer of an alleged violation of this title, including communications
				related to carrying out the employee’s job duties;
									(B)refused to engage
				in any practice made unlawful by this title, if the employee has identified the
				alleged illegality to the employer;
									(C)testified before
				or otherwise provided information relevant for Congress or for any Federal or
				State proceeding regarding any provision (or proposed provision) of this
				title;
									(D)commenced, caused
				to be commenced, or is about to commence or cause to be commenced a proceeding
				under this title;
									(E)testified or is
				about to testify in any such proceeding; or
									(F)assisted or
				participated or is about to assist or participate in any manner in such a
				proceeding or in any other manner in such a proceeding or in any other action
				to carry out the purposes of this title.
									(2)Enforcement
				actionAny employee covered
				by this section who alleges discrimination by an employer in violation of
				subsection (a) may bring an action governed by the rules and procedures, legal
				burdens of proof, and remedies applicable under subsections (c) through (g) of
				section 20109 of title 49, United States Code.
								2106.Penalties
							(a)Civil
				Penalties
								(1)In
				generalThe Secretary may bring an action in a United States
				district court against any owner or operator of a chemical facility that
				violates or fails to comply with—
									(A)any order issued
				by the Secretary under this title; or
									(B)any site security
				plan approved by the Secretary under this title.
									(2)ReliefIn
				any action under paragraph (1), a court may issue an order for injunctive
				relief and may award a civil penalty of not more than $50,000 for each day on
				which a violation occurs or a failure to comply continues.
								(b)Penalties for
				Unauthorized DisclosureAny officer or employee of a Federal,
				State, local, or tribal government agency who, in a manner or to an extent not
				authorized by law, knowingly discloses any record containing protected
				information described in section 2108(f) shall—
								(1)be imprisoned not
				more than 1 year, fined under chapter 227 of title 18, United States Code, or
				both; and
								(2)if an officer or
				employee of the Government, be removed from Federal office or
				employment.
								(c)Treatment of
				Information in Adjudicative ProceedingsIn a proceeding under
				this title, information protected under section 2108, or related vulnerability
				or security information, shall be treated in any judicial or administrative
				action as if the information were classified material.
							2107.Federal
				preemption
							(a)In
				GeneralNothing in this title shall preclude or deny any right of
				any State or political subdivision thereof to adopt or enforce any regulation,
				requirement, or standard of performance with respect to chemical facility
				security to deter, detect, or respond to a chemical facility terrorist incident
				that is more stringent than a regulation, requirement, or standard of
				performance issued pursuant to this title, or shall otherwise impair any right
				or jurisdiction of any State or political subdivision thereof with respect to
				chemical facilities within that State or political subdivision thereof unless a
				direct conflict exists between this title and the regulation, requirement, or
				standard of performance issued by a State or political subdivision
				thereof.
							(b)Other
				RequirementsNothing in this title shall preclude or deny the
				right of any State or political subdivision thereof to adopt or enforce any
				regulation, requirement, or standard of performance relating to environmental
				protection, health, or safety.
							2108.Protection of
				information
							(a)Prohibition of
				Public Disclosure of Protected Information
								(1)In
				generalThe Secretary shall ensure that protected information, as
				described in subsection (f), is not disclosed except as provided in this
				title.
								(2)Specific
				prohibitionsIn carrying out paragraph (1), the Secretary shall
				ensure that protected information is not disclosed—
									(A)by any Federal
				agency under section 552 of title 5, United States Code; or
									(B)under any State or
				local law.
									(b)Regulations
								(1)In
				generalIn carrying out the requirements of this title, the
				Secretary shall prescribe such regulations, and may issue such orders, as
				necessary to prohibit the unauthorized disclosure of protected information, as
				described in subsection (f).
								(2)RequirementsThe
				regulations prescribed under paragraph (1) shall—
									(A)allow for
				information sharing, on a confidential basis, with and between, Federal, State,
				local, and tribal law enforcement officials, and emergency response providers,
				and appropriate supervisory and non-supervisory chemical facility personnel,
				and employee representatives, if any, with security, operational, or fiduciary
				responsibility for the facility;
									(B)provide for the
				confidential use of protected information in any administrative or judicial
				proceeding, including placing under seal any such information that is contained
				in any filing, order, or other document used in such proceedings that could
				otherwise become part of the public record;
									(C)limit access to
				protected information to persons designated by the Secretary; and
									(D)ensure, to the
				maximum extent practicable, that—
										(i)protected
				information shall be maintained in a secure location; and
										(ii)access to
				protected information shall be limited as may be necessary to—
											(I)enable enforcement
				of this title; or
											(II)address an
				imminent and substantial threat to security or an imminent chemical facility
				terrorist incident.
											(c)Other
				Obligations UnaffectedNothing in this section affects any
				obligation of the owner or operator of a chemical facility to submit or make
				available information to facility employees, employee organizations, or a
				Federal, State, tribal, or local government agency under, or otherwise to
				comply with, any other law.
							(d)Submission of
				Information to CongressNothing in this title shall be construed
				as authorizing the withholding of any information from Congress.
							(e)Disclosure of
				Independently Furnished InformationNothing in this title shall
				be construed as affecting any authority or obligation of a Federal agency to
				disclose any record or information that the Federal agency obtains from a
				chemical facility under any other law.
							(f)Protected
				Information
								(1)In
				generalFor purposes of this section, protected information
				includes the following:
									(A)The criteria and
				data used by the Secretary to assign chemical facilities to risk-based tiers
				under section 2102 and the tier to which each such facility is assigned.
									(B)The security
				vulnerability assessments and site security plans submitted to the Secretary
				under this title.
									(C)Information
				concerning the risk-based chemical facility security performance standards for
				a chemical facility under section 2103(c).
									(D)Any other
				information generated or collected by a Federal, State, local, or tribal
				government agency or by a chemical facility for the purpose of carrying out or
				complying with this title—
										(i)that describes any
				vulnerability of a chemical facility to an act of terrorism;
										(ii)that describes
				the assignment of any chemical facility to a risk-based tier under this title;
				or
										(iii)that describes
				any security measure (including any procedure, equipment, training, or
				exercise) for the protection of a chemical facility from an act of
				terrorism.
										(2)ExclusionsFor purposes of this section, protected
				information does not include—
									(A)information that
				is publicly available;
									(B)information that a
				chemical facility has disclosed other than in accordance with this section;
				or
									(C)information that,
				if disclosed, would not be detrimental to the security of a chemical
				facility.
									2109.Certification
				by third-party entities
							(a)Certification by
				Third-Party EntitiesThe Secretary may designate a third-party
				entity to carry out any function under subsection (e)(5) of section 2103,
				subsection (b), (c), or (d) of section 2104, or subsection (b)(1) of section
				2105.
							(b)QualificationsThe
				Secretary shall establish standards for the qualifications of third-party
				entities, including knowledge of physical infrastructure protection,
				cybersecurity, chemical facility security, hazard analysis, chemical process
				engineering, chemical process safety reviews, and other such factors that the
				Secretary determines to be necessary.
							(c)Procedures and
				Requirements for Private EntitiesBefore designating a
				third-party entity to carry out a function under subsection (a), the Secretary
				shall—
								(1)develop, document,
				and update, as necessary, minimum standard operating procedures and
				requirements applicable to such entities designated under subsection (a),
				including—
									(A)conducting a
				90-day independent review of the procedures and requirements (or updates
				thereto) and the results of the analyses of such procedures (or updates
				thereto) pursuant to subtitle G of title VIII; and
									(B)upon completion of
				the independent review under subparagraph (A), designating any procedure or
				requirement (or any update thereto) as a qualified anti-terrorism technology
				pursuant to section 862(b);
									(2)conduct safety and
				hazard analyses of the standard operating procedures and requirements developed
				under paragraph (1);
								(3)conduct a review
				of the third-party entities’ business engagements to ensure that no conflict
				exists that could compromise the execution of any functions under subsection
				(e)(5) of section 2103, subsection (b), (c), or (d) of section 2104, or
				subsection (c)(1) of section 2105; and
								(4)conduct a review
				of the third-party entities’ business practices and disqualify any of these
				organizations that offer related auditing or consulting services to chemical
				facilities as private sector vendors.
								(d)Ensuring
				contracting with certain small business concerns
								(1)Requirements for
				prime contractsThe Secretary shall include in each contract
				awarded to a third-party entity—
									(A)a requirement that
				the third-party entity develop and implement a plan for the award of
				subcontracts, as appropriate, to small business concerns and disadvantaged
				business concerns in accordance with other applicable requirements, including
				the terms of such plan, as appropriate; and
									(B)a requirement that
				the third-party entity shall submit to the Secretary, during performance of the
				contract, periodic reports describing the extent to which the contractor has
				complied with such plan, including specification (by total dollar amount and by
				percentage of the total dollar value of the contract) of the value of
				subcontracts awarded at all tiers of subcontracting to small business concerns,
				including socially and economically disadvantaged small businesses concerns,
				small business concerns owned and controlled by service-disabled veterans,
				HUBZone small business concerns, small business concerns eligible to be awarded
				contracts pursuant to section 8(a) of the Small Business Act (15 U.S.C.
				637(a)), and historically black colleges and universities and Hispanic-serving
				institutions, tribal colleges and universities, and other minority
				institutions.
									(2)DefinitionsFor
				purposes of this subsection:
									(A)The terms
				socially and economically disadvantaged small businesses
				concern, small business concern owned and controlled by
				service-disabled veterans, and HUBZone small business
				concern have the meaning given such terms under the Small Business Act
				(15 U.S.C. 631 et seq.).
									(B)The term historically black colleges
				and universities means part B institutions under title III of the
				Higher Education Act of 1965 (20 U.S.C. 1061).
									(C)The term
				Hispanic-serving institution has the meaning given such term
				under title V of the Higher Education Act of 1965 (20 U.S.C.
				1101a(a)(5)).
									(D)The term
				tribal colleges and universities has the meaning given such term
				under the Tribally Controlled College or University Assistance Act of 1978 (25
				U.S.C. 1801 et seq.)).
									(3)Utilization of
				alliancesThe Secretary shall, to the maximum extent practicable,
				seek to facilitate the award of contracts to conduct certification under
				subsection (a) to alliances of business concerns referred to in paragraph
				(1)(B).
								(4)Annual
				report
									(A)In
				generalBy not later than
				October 31 of each year, the Secretary shall submit to the Committee on
				Homeland Security of the House of Representatives and the Committee on Homeland
				Security and Governmental Affairs of the Senate a report on the award of
				contracts to conduct certification under subsection (a) to business concerns
				referred to in paragraph (1)(B) during the fiscal year preceding the fiscal
				year in which the report is submitted.
									(B)ContentsThe
				Secretary shall include in each report under subparagraph (A)—
										(i)a
				specification of the value of such contracts, by dollar amount and as a
				percentage of the total dollar value of all contracts awarded by the Department
				in such fiscal year;
										(ii)a
				specification of the total dollar value of such contracts awarded to each of
				the categories of business concerns referred to in paragraph (1)(B); and
										(iii)if the percentage of the total dollar value
				of contracts awarded under this section specified under clause (i) is less than
				25 percent, an explanation of—
											(I)why the percentage
				is less than 25 percent; and
											(II)what will be done
				to ensure that the percentage for the following fiscal year will not be less
				than 25 percent.
											(e)Technical Review
				and ApprovalNot later than 60 days after the date on which the
				results of the safety and hazard analysis of the standard operating procedures
				and requirements are completed under subsection (c)(2), the Secretary
				shall—
								(1)complete a
				technical review of the procedures and requirements (or updates thereto) under
				sections 862(b) and 863(d)(2); and
								(2)approve or
				disapprove such procedures and requirements (or updates thereto).
								(f)Effect of
				Approval
								(1)Issuance of
				certificate of conformanceIn accordance with section 863(d)(3),
				the Secretary shall issue a certificate of conformance to a third-party entity
				to perform a function under subsection (a) if the entity—
									(A)demonstrates to
				the satisfaction of the Secretary the ability to perform functions in
				accordance with standard operating procedures and requirements (or updates
				thereto) approved by the Secretary under this section;
									(B)agrees to—
										(i)perform such
				function in accordance with such standard operating procedures and requirements
				(or updates thereto); and
										(ii)maintain
				liability insurance coverage at policy limits and in accordance with conditions
				to be established by the Secretary pursuant to section 864; and
										(C)signs an agreement
				to protect the proprietary and confidential information of any chemical
				facility with respect to which the entity will perform such function.
									(2)Litigation and
				risk management protectionsA third-party entity that maintains
				liability insurance coverage at policy limits and in accordance with conditions
				to be established by the Secretary pursuant to section 864 and receives a
				certificate of conformance under paragraph (1) shall receive all applicable
				litigation and risk management protections under sections 863 and 864.
								(3)Reciprocal waiver
				of claimsA reciprocal waiver of claims shall be deemed to have
				been entered into between a third-party entity that receives a certificate of
				conformance under paragraph (1) and its contractors, subcontractors, suppliers,
				vendors, customers, and contractors and subcontractors of customers involved in
				the use or operation of any function performed by the third-party entity under
				subparagraph (a).
								(4)Information for
				establishing limits of liability insuranceA third-party entity
				seeking a certificate of conformance under paragraph (1) shall provide to the
				Secretary necessary information for establishing the limits of liability
				insurance required to be maintained by the entity under section 864(a).
								(g)MonitoringThe
				Secretary shall regularly monitor and inspect the operations of a third-party
				entity that performs a function under subsection (a) to ensure that the entity
				is meeting the minimum standard operating procedures and requirements
				established under subsection (c) and any other applicable requirement under
				this section.
							2110.Methods to
				reduce the consequences of a terrorist attack
							(a)Assessment
				RequiredThe owner or operator of a covered chemical facility
				shall include in the site security plan conducted pursuant to section 2103, an
				assessment of methods to reduce the consequences of a terrorist attack on that
				chemical facility, including—
								(1)a description of the methods to reduce the
				consequences of a terrorist attack assessed by the covered chemical
				facility;
								(2)the degree to
				which each method to reduce the consequences of a terrorist attack could, if
				applied, reduce the potential extent of death, injury, or serious adverse
				effects to human health resulting from a terrorist release;
								(3)the technical
				viability, costs, avoided costs (including liabilities), savings, and
				applicability of applying each method to reduce the consequences of a terrorist
				attack; and
								(4)any other
				information that the owner or operator of the covered chemical facility
				considered in conducting the assessment.
								(b)Implementation
								(1)ImplementationThe owner or operator of a chemical
				facility assigned to a high-risk tier under section 2102(c)(3) that is required
				to conduct an assessment under subsection (a) shall implement methods to reduce
				the consequences of a terrorist attack on the chemical facility if the
				Secretary determines, based on an assessment in subsection (a), that the
				implementation of such methods at the facility—
									(A)would significantly reduce the risk of
				death, injury, or serious adverse effects to human health resulting from a
				chemical facility terrorist incident but would not increase the interim storage
				of a substance of concern outside the facility or directly result in the
				creation of a new covered chemical facility assigned to a high-risk tier under
				section 2102(c)(3) or the assignment of an existing facility to a high-risk
				tier;
									(B)can feasibly be
				incorporated into the operation of the covered chemical facility; and
									(C)would not
				significantly and demonstrably impair the ability of the owner or operator of
				the covered chemical facility to continue the business of the facility at a
				location within the United States.
									(2)Review of
				inability to comply
									(A)In
				generalAn owner or operator of a covered chemical facility who
				is unable to comply with the Secretary’s determination under paragraph (1)
				shall, within 60 days of receipt of the Secretary’s determination, provide to
				the Secretary a written explanation that includes the reasons thereto.
									(B)ReviewNot later than 60 days of receipt of an
				explanation submitted under subparagraph (A), the Secretary after consulting
				with the owner or operator who submitted such explanation, shall provide to the
				owner or operator a written determination of whether implementation shall be
				required pursuant to paragraph (1). If the Secretary determines that
				implementation is required, the facility shall be required to begin
				implementation within 180 days of that determination.
									(c)Provision of
				Information on Alternative Approaches
								(1)In
				GeneralThe Secretary shall provide information to chemical
				facilities on the use and availability of methods to reduce the consequences of
				a terrorist attack at a covered chemical facility to aid a covered chemical
				facility in meeting the requirements of subsection (a).
								(2)Information to
				be includedThe information under paragraph (1) may include
				information about—
									(A)general and
				specific types of such methods;
									(B)combinations of
				chemical sources, substances of concern, and hazardous processes or conditions
				for which such methods could be appropriate;
									(C)the availability
				of specific methods to reduce the consequences of a terrorist attack;
									(D)the costs and cost
				savings resulting from the use of such methods;
									(E)emerging
				technologies that could be transferred from research models or prototypes to
				practical applications;
									(F)the availability
				of technical assistance and best practices; and
									(G)such other matters
				as the Secretary determines is appropriate.
									(3)Collection of
				informationThe Secretary may collect information necessary to
				fulfill the requirements of paragraph (1)—
									(A)from information
				obtained from owners or operators of chemical facilities pursuant to this
				title, including those who have registered such facilities pursuant to part 68
				of title 40 Code of Federal Regulations (or successor regulations);
									(B)from studies and
				reports published by academic institutions, National Laboratories, and other
				relevant and reputable public and private sector experts; and
									(C)through such other
				methods as the Secretary deems appropriate.
									(4)Public
				availabilityInformation made available publicly under this
				subsection shall not identify any specific chemical facility, violate the
				protection of information provisions under section 2108, or disclose any
				confidential or proprietary information.
								(d)Protected
				InformationAn assessment prepared under subsection (a) is
				protected information under section 2108(f).
							(e)Funding for
				methods To reduce the consequences of a terrorist attackThe Secretary shall make funds available to
				help defray the cost of implementing methods to reduce the consequences of a
				terrorist attack to covered chemical facilities that are required by the
				Secretary to implement such methods or that voluntarily choose to implement
				such methods. In making such funds available, the Secretary shall give special
				consideration to those facilities required by the Secretary to implement
				methods to reduce the consequences of a terrorist attack pursuant to subsection
				(b) and water and wastewater facilities administered by State, local, tribal,
				or municipal authorities that are subject to the Federal Water Pollution
				Control Act (33 U.S.C. 1251 et seq.) or section 1433 of the Safe Drinking Water
				Act (42 U.S.C. 300i-2).
							(f)Publicly-owned
				water and wastewater treatment facilitiesNotwithstanding any other provision of this
				title, the Secretary may not require a publicly-owned facility regulated under
				the Safe Drinking Water Act (42 U.S.C. 300i–2) or the Federal Water Pollution
				Control Act (33 U.S.C. 1251 et seq.) to implement methods to reduce the
				consequences of a terrorist attack under subsection (b) unless that facility
				receives funding under subsection (e).
							2111.ApplicabilityThis title shall not apply to—
							(1)any chemical
				facility that is owned and operated by the Secretary of Defense, the Attorney
				General, or the Secretary of Energy;
							(2)the transportation
				in commerce, including incidental storage, of any substance of concern
				regulated as a hazardous material under chapter 51 of title 49, United States
				Code; or
							(3)any chemical
				facility that is owned or operated by a licensee or certificate holder of the
				Nuclear Regulatory Commission.
							2112.Savings
				clauseNothing in this title
				shall affect or modify in any way any obligation or liability of any person
				under any other Federal law, including section 112 of the Clean Air Act (42
				U.S.C. 7412), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.),
				the Resource Conservation and Recovery Act of 1976 (42 U.S.C. 6901 et seq.),
				the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the
				Occupational Safety and Health Act (29 U.S.C. 651 et seq.), the National Labor
				Relations Act (29 U.S.C. 151 et seq.), the Emergency Planning and Community
				Right to Know Act of 1996 (42 U.S.C. 11001 et seq.), the Safe Drinking Water
				Act (42 U.S.C. 300f et seq.), the Maritime Transportation Security Act of 2002
				(Pubic Law 107–295), and the Comprehensive Environmental Response,
				Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
						2113.Office of
				Chemical Facility Security
							(a)In
				generalThere is in the
				Department an Office of Chemical Facility Security, headed by a Director, who
				shall be a member of the Senior Executive Service in accordance with subchapter
				VI of chapter 33 of title 5, United States Code, under section 5382 of that
				title, and who shall be responsible for carrying out the responsibilities of
				the Secretary under this title.
							(b)Professional
				qualificationsThe individual selected by the Secretary as the
				Director Office of Chemical Facility Security should have a demonstrated
				knowledge of physical infrastructure protection, cybersecurity, chemical
				facility security, hazard analysis, chemical process engineering, chemical
				process safety reviews, and other such factors that the Secretary determines to
				be necessary.
							(c)Selection
				processThe Secretary shall make a reasonable effort to select an
				individual to serve as the Director from among a group of candidates that is
				diverse with respect to race, ethnicity, age, gender, and disability
				characteristics and submit to the Committee on Homeland Security of the House
				of Representatives and the Committee on Homeland Security and Governmental
				Affairs of the Senate information on the selection process, including details
				on efforts to assure diversity among the candidates considered for this
				position.
							2114.Security
				background checks of covered individuals at certain chemical
				facilities
							(a)Regulations
				issued by the Secretary
								(1)In
				generalThe Secretary shall issue regulations to require a
				covered chemical facility assigned to a high-risk tier under section 2102(c)(3)
				to subject covered individuals who have access to restricted areas or critical
				assets or who are determined to require security background checks under
				risk-based guidance to security background checks based on risk-based guidance.
				Such regulations shall set forth—
									(A)the scope of the
				security background checks, including the types of disqualifying offenses and
				the time period covered for each covered individual;
									(B)the processes to conduct the security
				background checks;
									(C)the necessary
				biographical information and other data required in order to conduct the
				security background checks; and
									(D)a redress process
				for adversely-affected covered individuals consistent with subsections (b) and
				(c).
									(2)EnforcementIf
				the owner or operator of a covered chemical facility that is subject to
				paragraph (1) fails to comply with the requirements of that paragraph, the
				Secretary may issue a penalty against the owner or operator in accordance with
				section 2106.
								(3)Requirement for
				redress processIf a covered chemical facility performs a
				security background check on a covered individual to comply with regulations
				issued by the Secretary under paragraph (1), the Secretary shall not consider
				the facility in compliance unless an adequate redress process as described in
				subsection (c) is provided to covered individuals.
								(b)RequirementsUpon issuance of a final regulation under
				subsection (a), or any future rule, regulation, directive or guidance, by the
				Secretary regarding a security background check of a covered individual, the
				Secretary shall prohibit the covered chemical facility from making an adverse
				employment decision, including removal or suspension of the employee, due to
				such rule, regulation, directive, or guidance with respect to a covered
				individual unless the covered individual—
								(1)has been convicted
				of, has been found not guilty of by reason of insanity of, or is under want,
				warrant, or indictment for a permanent disqualifying criminal offense listed in
				part 1572 of title 49, Code of Federal Regulations;
								(2)was convicted of
				or found not guilty by reason of insanity of an interim disqualifying criminal
				offense listed in part 1572 of title 49, Code of Federal Regulations, within 7
				years of the date on which the chemical facility performs the security
				background check;
								(3)was incarcerated
				for an interim disqualifying criminal offense listed in part 1572 of title 49,
				Code of Federal Regulations, and released from incarceration within 5 years of
				the date that the chemical facility performs the security background
				check;
								(4)is determined, as
				a result of the security background check, to be a known terrorist or to have
				terrorist ties; or
								(5)is determined, as
				a result of the security background check, not to be legally authorized to work
				in the United States.
								(c)Redress
				processUpon the issuance of
				a final regulation under subsection (a), or any future rule, regulation,
				directive, or guidance, requiring a covered chemical facility to perform a
				security background check of a covered individual, the Secretary shall—
								(1)require an adequate redress process for a
				covered individual subjected to an adverse employment decision, including
				removal or suspension of the employee, due to such rule, regulation, directive,
				or guidance that is consistent with the appeals and waiver processes
				established for applicants for commercial motor vehicle hazardous materials
				endorsements and transportation workers at ports, as required by section
				70105(c) of title 46, United States Code, including all rights to hearings
				before an administration law judge, scope of review, a review of an
				unclassified summary of classified evidence equivalent to the summary provided
				in part 1515 of title 49, Code of Federal Regulations, and procedures for new
				evidence for both appeals and waiver decisions;
								(2)have the authority
				to order an appropriate remedy, including reinstatement of the covered
				individual, should the Secretary determine that a covered chemical facility
				wrongfully made an adverse employment decision regarding a covered individual
				pursuant to such rule, regulation, directive, or guidance;
								(3)ensure that the redress process required
				under this subsection affords to the covered individual a full disclosure of
				any public-record event covered by subsection (b) that provides the basis for
				an adverse employment decision; and
								(4)ensure that covered individual receives the
				individual’s full wages and benefits until all appeals and waiver procedures
				are exhausted.
								(d)False
				statements
								(1)In
				generalA covered chemical facility may not knowingly
				misrepresent to an employee or other relevant person, including an arbiter
				involved in a labor arbitration, the scope, application, or meaning of any
				rules, regulations, directives, or guidance issued by the Secretary related to
				security background check requirements for covered individuals when conducting
				a security background check under this section.
								(2)Deadline for
				regulationsNot later than 1 year after the date of enactment of
				the Chemical Facility Anti-Terrorism Act of
				2008, the Secretary shall issue a regulation that prohibits a
				covered chemical facility from knowingly misrepresenting to an employee or
				other relevant person, including an arbiter involved in a labor arbitration,
				the scope, application, or meaning of any rules, regulations, directives, or
				guidance issued by the Secretary related to security background check
				requirements for covered individuals when conducting a security background
				check.
								(e)Restrictions on
				use and maintenance of informationInformation obtained under this section by
				the Secretary or a covered chemical facility that is an employer of a covered
				individual shall be handled as follows:
								(1)Such information
				may not be made available to the public.
								(2)Such information
				may not be accessed by employees of the facility except for such employees who
				are directly involved with collecting the information or conducting or
				evaluating security background checks.
								(3)Such information
				shall be maintained confidentially by facility and the Secretary and may be
				used only for making determinations under this section.
								(4)The Secretary may
				share such information with other Federal law enforcement agencies.
								(f)Rights and
				responsibilitiesNothing in the section shall be construed to
				abridge any right or responsibility of a covered individual or covered chemical
				facility under any other Federal, State, local, or tribal law or collective
				bargaining agreement.
							(g)No preemption of
				Federal or State lawNothing
				in this section shall be construed to preempt a Federal, State, local, or
				tribal law that requires criminal history background checks, checks on the
				authorization of an individual to work in the United States, or other
				background checks of covered individuals.
							(h)Definition of
				security background checkThe term security background
				check means a review at no cost to any covered individual of the
				following for the purpose of identifying individuals who may pose a threat to
				chemical facility security, to national security, or of terrorism.
								(1)Relevant databases
				to verify and validate identity.
								(2)Relevant criminal
				history databases.
								(3)In the case of an
				alien (as defined in section 101 of the Immigration and Nationality Act (8
				U.S.C. 1101(a)(3))), the relevant data bases to determine the status of the
				alien under the immigration laws of the United States.
								(4)Relevant databases
				to identify terrorists or people with known ties to terrorists.
								(5)Other relevant
				information or data bases, as determined by the Secretary.
								(i)Included
				IndividualsThe Secretary
				shall require any individual at a covered chemical facility or associated with
				a covered chemical facility who is provided a copy of a security vulnerability
				assessment or site security plan to be subjected to a security background
				check.
							(j)Savings
				ClauseNothing in this section shall be construed as creating any
				new right or modifying any existing right of an individual to appeal a
				determination by the Secretary as a result of a check against a terrorist watch
				list.
							2115.National
				Chemical Security Center of Excellence
							(a)Establishment
								(1)In
				generalThe Secretary shall
				establish a National Chemical Security Center of Excellence to conduct research
				and education and to develop technologies to lower the overall risk of
				terrorist chemical attack, including technologies or practices to decrease
				threats, vulnerabilities, and consequences in order to ensure the security of
				chemical facilities.
								(2)Additional
				requirementsIn establishing
				the National Chemical Security Center of Excellence under paragraph (1), or in
				reorganizing any other chemical, biological, or agricultural Center of
				Excellence established before the date of enactment of the
				Chemical Facility Anti-Terrorism Act of
				2008, the Secretary shall—
									(A)recognize the unique scientific, technical,
				and funding requirements of the chemical, biological, and agricultural fields
				with respect to the mission of the Department of Homeland Security; and
									(B)maintain the National Chemical Security
				Center of Excellence and any such other chemical, biological, or agricultural
				Center of Excellence as a distinct entity with respect to organization and
				funding.
									(b)Designation of
				lead institutionThe Secretary shall select at least one of the
				institutions identified in subsection (c) as the lead institution responsible
				for coordinating the National Chemical Security Center of Excellence. Any
				member institution that is part of the consortium under subsection (c) may
				serve as a lead institution for the Center.
							(c)Member
				Institutions; consortium
								(1)ConsortiumThe
				lead institution selected under subsection (b) shall execute agreements with
				the other institutions of higher education identified in this subsection and
				other institutions designated by the Secretary to develop a consortium to
				assist in accomplishing the goals of the Center.
								(2)MembersThe National Chemical Security Center of
				Excellence shall consist of at least three institutions of higher education
				with current expertise or the capability to produce appropriate expertise,
				including—
									(A)one historically
				black college or university; and
									(B)one
				Hispanic-serving institution.
									(3)InclusionsThe Secretary shall ensure that an
				appropriate number of any additional partner colleges or universities
				designated by the Secretary under this subsection are historically black
				colleges and universities, Hispanic-serving institutions, and tribal colleges
				and universities.
								(4)DefinitionsFor
				the purposes of this subsection, the terms historically black colleges
				and universities, Hispanic-serving institutions, and
				tribal colleges and universities have the meanings given such
				terms under section 2109(d)(2).
								2116.Authorization
				of appropriationsThere is
				authorized to be appropriated to the Secretary of Homeland Security to carry
				out this title—
							(1)$325,000,000 for
				fiscal year 2010, of which $100,000,000 shall be made available to provide
				funding for methods to reduce the consequences of a terrorist attack pursuant
				to section 2110(e);
							(2)$300,000,000 for fiscal year 2011, of which
				$75,000,000 shall be made available to provide funding for methods to reduce
				the consequences of a terrorist attack pursuant to section 2110(e); and
							(3)$275,000,000 for fiscal year 2012, of which
				$50,000,000 shall be made available to provide funding for methods to reduce
				the consequences of a terrorist attack pursuant to section
				2110(e).
							.
			(b)Clerical
			 AmendmentThe table of
			 contents in section 1(b) of such Act is amended by adding at the end the
			 following:
				
					
						Title XXI—Regulation of Security Practices at Chemical
				Facilities
						Sec. 2101. Definitions.
						Sec. 2102. Risk-based designation and ranking of chemical
				facilities.
						Sec. 2103. Security vulnerability assessments and site security
				plans.
						Sec. 2104. Record keeping; site inspections.
						Sec. 2105. Enforcement.
						Sec. 2106. Penalties.
						Sec. 2107. Federal preemption.
						Sec. 2108. Protection of information.
						Sec. 2109. Certification by third-party entities.
						Sec. 2110. Methods to reduce the consequences of a terrorist
				attack.
						Sec. 2111. Applicability.
						Sec. 2112. Savings clause.
						Sec. 2113. Office of Chemical Facility Security.
						Sec. 2114. Security background checks of covered individuals at
				certain chemical facilities.
						Sec. 2114. National chemical security center of
				excellence.
						Sec. 2115. Authorization of
				appropriations.
					
					.
			(c)Conforming
			 repeal
				(1)RepealThe
			 Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295)
			 is amended by striking section 550.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on
			 October 1, 2009.
				(d)RegulationsIn carrying out the requirements of title
			 XXI of the Homeland Security Act of 2002, as added by subsection (a), the
			 Secretary may, to the extent that the Secretary determines is appropriate, use
			 any of the regulations known as CFATS regulations, as in effect immediately
			 before the enactment of this Act, that the Secretary determines carry out such
			 requirements.
			(e)Compliance with
			 preexisting timelinesIn the
			 case of a chemical facility that is required to submit a security vulnerability
			 assessment and site security plan under section 2103 of the Homeland Security
			 Act of 2002, as added by subsection (a), and that, as of the date of the
			 enactment of this Act, is subject to the regulations known as CFATS
			 regulations, as in effect immediately before the date of the enactment of this
			 Act, the Secretary may require the facility to adhere to any timelines
			 applicable under such regulations instead of any applicable timeline under
			 subsection (i) of that section.
			(f)Deadlines
				(1)Deadline for
			 issuing certain guidanceNot later than October 1, 2009, the
			 Secretary of Homeland Security shall update any guidance, recommendations,
			 suggested action items, or any other widely disseminated voluntary action item
			 relating to performing a security background check (as such term is defined in
			 section 2114(g) of the Homeland Security Act of 2002, as added by subsection
			 (a)) of a covered individual (as that term is defined in section 2101(5) of
			 such Act, as so added) that was issued to a covered chemical facility (as that
			 term is defined in section 2101(6) of such Act, as so added) prior to that date
			 to ensure that such guidance, recommendations, suggested action items or other
			 widely disseminated voluntary action item is compliance with section 2114(a)(1)
			 of such Act, as so added.
				(2)Deadline for
			 high-risk facilities to submit security vulnerability assessments and site
			 security plans
					(A)In
			 generalThe owner or operator
			 of a chemical facility assigned to a high-risk tier under paragraph (3) of
			 subsection (c) of section 2102 of the Homeland Security Act of 2002, as added
			 by section 4, shall submit to the Secretary of Homeland Security—
						(i)the
			 security vulnerability assessment required under that subsection by not later
			 than 3 months after the date on which the Secretary prescribes regulations to
			 carry out that subsection; and
						(ii)the
			 site security plan required under that subsection by not later than 4 months
			 after receiving notice that the Secretary has approved the security
			 vulnerability assessment submitted under clause (i).
						(B)ExtensionThe
			 Secretary may extend the deadline under subparagraph (A) for a chemical
			 facility for not longer than six months.
					(C)Facilities
			 covered by CFATSThe owner or operator of a chemical facility
			 assigned to a high-risk tier under section 2102(c)(3) of the Homeland Security
			 Act of 2002, as added by subsection (a), who, before October 1, 2009, submits a
			 security vulnerability assessment or site security plan under the regulations
			 known as CFATS regulations, as in effect immediately before the enactment of
			 this Act, shall be required to submit an addendum to the facility’s security
			 vulnerability assessment or site security plan to reflect any additional
			 requirements of this Act or the amendments made by this Act.
					5.Annual report to
			 Congress
			(a)Annual
			 ReportNot later than one year after the date of the enactment of
			 this Act, and annually thereafter for the next four years, the Secretary of
			 Homeland Security shall submit to Congress a report on progress in achieving
			 compliance with title XXI of the Homeland Security Act of 2002, as added by
			 section 4. Each such report shall include—
				(1)an assessment of
			 the effectiveness of the site security plans developed under this title;
				(2)any lessons
			 learned in implementing this title (including as a result of a red-team
			 exercise); and
				(3)any
			 recommendations of the Secretary to improve the programs, plans, and procedures
			 under this title, including the feasibility of programs to increase the number
			 of economically disadvantaged businesses eligible to perform third-party entity
			 responsibilities pursuant to sections 2103(e)(5), 2104(b) and (c), and
			 2105(b)(1) of such Act, as so added.
				(b)Protected
			 InformationA report under this section may not include
			 information protected under section 2108 of such Act, as so added.
			6.Inspector general
			 report
			(a)Report
			 RequiredNot later than October 1, 2010, the Inspector General of
			 the Department of Homeland Security shall submit to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Homeland Security
			 and Governmental Affairs of the Senate a report that reviews the effectiveness
			 of the implementation of title XXI of the Homeland Security Act of 2002, as
			 added by subsection (a), including the effectiveness of site security plans
			 required under such title and any recommendations to improve the programs,
			 plans, and procedures required under such title, including the Secretary’s
			 dissemination of best practices under section 2103(a)(1)(A) of such Act, as so
			 added, and the participating rates of economically disadvantaged businesses
			 eligible to perform third-party entity responsibilities pursuant to sections
			 2103(e)(5), 2104(b), (c), and (d), and 2105(b)(1) of such Act, as so
			 added.
			(b)Classified
			 AnnexThe report required under subsection (a) shall be in
			 unclassified form but may include a classified annex, if the Inspector General
			 determines a classified annex is necessary.
			7.Deadline for
			 regulations
			(a)In
			 generalThe Secretary shall conduct the rulemaking process so
			 that final rules carrying out the provisions of this Act and the amendments
			 made by this Act are effective on October 1, 2009.
			8.Chemical facility
			 training program
			(a)In
			 GeneralSubtitle A of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 361) is amended by adding at the end the following new
			 section:
				
					802.Chemical
				facility training program
						(a)In
				GeneralThe Secretary shall establish a Chemical Facility
				Security Training Program (referred to in this section as the
				Program) for the purpose of enhancing the collective response to
				terrorism and the capabilities of chemical facilities to prevent, prepare for,
				respond to, mitigate against, and recover from threatened or actual chemical
				facility terrorist incidents.
						(b)RequirementsThe
				Program shall provide training that—
							(1)reaches multiple
				disciplines, including Federal, State, local, and tribal government officials,
				chemical facility owners, operators, and employees, and governmental and
				nongovernmental emergency response providers;
							(2)utilizes multiple
				training mediums and methods;
							(3)addresses chemical
				facility security and site security plans, including—
								(A)site security
				plans and procedures for differing threat levels;
								(B)physical security,
				security equipment and systems, access control, and methods for preventing and
				countering theft;
								(C)recognition and
				detection of weapons and devices;
								(D)security incident
				procedures, including procedures for communicating with emergency response
				providers;
								(E)evacuation
				procedures and use of appropriate personal protective equipment; and
								(F)other requirements
				that the Secretary deems appropriate.
								(4)is consistent
				with, and supports implementation of, the National Incident Management System,
				the National Response Framework, the National Infrastructure Protection Plan,
				the National Preparedness Guidelines, and other national initiatives;
							(5)includes
				consideration of existing security and hazardous chemical training programs
				including Federal or industry programs; and
							(6)is evaluated
				against clear and consistent performance measures.
							(c)National
				Voluntary Consensus StandardsThe Secretary shall—
							(1)support the
				promulgation, and regular updating as necessary and appropriate of national
				voluntary consensus standards for chemical facility security training ensuring
				that training is consistent with such standards; and
							(2)ensure that the
				training provided under this section is consistent with such standards.
							(d)Training
				PartnersIn developing and delivering training under the Program,
				the Secretary shall—
							(1)work with
				government training programs, chemical facilities, academic institutions,
				industry and private organizations, employee organizations, and other relevant
				entities that provide specialized state-of-the-art training; and
							(2)utilize, as
				appropriate, training provided by industry, public safety academies, Federal
				programs, employee organizations, State and private colleges and universities,
				and other chemical
				facilities.
							.
			(b)Clerical
			 AmendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the item relating to section 801 the
			 following:
				
					
						Sec. 802. Chemical facility training
				program.
					
					.
			
